Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant can amended independent claim 1 as follows:

    PNG
    media_image1.png
    369
    722
    media_image1.png
    Greyscale

Additionally, the applicant has argued that while the prior art suggests 5’ homology arms and 3’ homology arms of different lengths, there is no guidance for the particularly claimed ratio of homology arm lengths.  The examiner has searched for this limitation in other gene editing references.  The examiner has been unable to find any guidance to choose a ratio having this range of relative sizes.  In fact, most of the prior art that does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-7, and 45 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633